DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/937,357 has claims 1-6 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.14/122,585, filed on November 26, 2013.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9313777. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses CCE obtained by dividing each PRB pair by division number and identifies a search space made up of plurality of resource region candidates set in each PRB pair based on aggregation level.
	However, Independent claim 1 in the instant application fails to disclose the following limitations “calculates a division number based on a number of OFDM symbols used for an Enhanced Physical Downlink Control Channel (EPDCCH) and  the EPDCCH being a resource region that is defined in a data region of a subframe and that is configured to transmit either of downlink control information and downlink data” which is disclosed by the patent.
	It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9554380. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses CCE obtained by dividing each PRB pair by division number and identifies a search space made up of plurality of resource region candidates set in each PRB pair based on aggregation level.
However, Independent claim 1 in the instant application fails to disclose the following limitations “calculates a division number based on a number of OFDM symbols used for an Enhanced Physical Downlink Control Channel (EPDCCH) and  the EPDCCH being a resource region that is defined in a data region of a subframe and that is configured to transmit either of downlink control information and downlink data” which is disclosed by the patent.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 3-6 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 2-5 and 7-10 of patent no. 9554380, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims  2-5 and 7-10 of patent no. 9554380 discloses similar scope of invention.
s 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9775167. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses CCE obtained by dividing each PRB pair by division number and identifies a search space made up of plurality of resource region candidates set in each PRB pair based on aggregation level.
However, Independent Claim 1 in the instant application fails to disclose the following limitation “in operation, sets a division number based on a number of OFDM symbols used for an Enhanced Physical Downlink Control CHannel (EPDCCH) and  in operation, specifies a plurality of resource region candidates by using the division number”
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 3-6 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 3-6 and 9-12 of patent no. 9775167, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 3-6 and 9-12 of patent no. 9775167 discloses similar scope of invention.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10278204. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses CCE obtained by dividing each PRB pair by division number and identifies a search space made up of plurality of resource region candidates set in each PRB pair based on aggregation level.

It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 2-6 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 2-6 and 8-12 of patent no. 10278204, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 2-6 and 8-12 of patent no. 10278204 discloses similar scope of invention.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10764916. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses CCE obtained by dividing each PRB pair by division number and identifies a search space made up of plurality of resource region candidates set in each PRB pair based on aggregation level.
	However, independent claim 1 fails to disclose integrated circuit, apparatus and method for a receiving device with the following limitations “receiving a signal including downlink control information; setting a division number used for an Enhanced Physical Downlink Control Channel (EPDCCH)” while the instant application disclose integrated circuit for transmitting the mapping downlink control information.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex 
Regarding claims 2-6 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 2-6 of patent no. 10764916, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 2-6 of patent no. 10764916 discloses similar scope of invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moon et al. (CA 2781964)- determining indexes relative to a plurality of downlink component carriers and a plurality of uplink component carriers; receiving, from a base station, downlink control information through at least one downlink component carrier among the plurality of downlink component carriers; and transmitting an uplink signal to the base station through an uplink component carrier determined on the basis of the downlink control information, wherein the downlink control information includes an index that indicates the uplink component carrier which transmits the uplink signal among the plurality of uplink component carriers.
Mekhail et al. (WO 2011/099607 A1)- A PRB over two slots is also defined by the LTE specifications as being the smallest element of resource allocation assigned by the base station scheduler. These sub-carriers are then modulated onto a component carrier to up-convert the signal to the desired transmission bandwidth. The transmitted signal thus comprises N.sub.BW subcarriers for a duration of N.sub.symb symbols and can be represented by a resource grid as illustrated in Figure 2b. Each box in the grid represents a single sub-carrier for one symbol period and is referred to as a resource element. As shown, in this case each PRB 21 is formed from 12 consecutive sub-carriers and seven symbols for each subcarrier; although in practice the same allocations are made in the second slot 
Kuchibhotla et al. (Pub. No. US 2017/0135116 A1)- 7 OFDM symbols given a normal cyclic prefix length and only 6 OFDM symbols if an extended cyclic prefix length is used. Each subframe can be composed of a control region and a data region. The control region may be in time-domain comprising one or more OFDM symbols, or in frequency domain comprising one or more resource blocks. In communication systems, assigned channels can be employed for sending data and also for control signaling or messaging of the system. Control signals or messages may be transmitted in Control CHannels (CCHs) and are used for both the forward link transmissions, also known as the downlink transmission, from a network or base station to user equipment or device, and reverse link transmission, also known as uplink transmissions, from the user equipment or device to the network or base station. In systems, such as LTE of UTRA, where the downlink control channel is composed of a single decodable element called a Control Channel Element (CCE), or an aggregation of decodable elements called Control Channel Elements (CCEs), a user equipment can identify from a large group of CCEs the subset of CCEs intended for the particular user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472